The appellants moved for a rehearing. The following opinion was filed January 10, 1888:
Oassoday, J.
The plaintiff’s title was conclusively established. This carried with it the right to the possession, unless defeated by some agreement or special circumstances. The several defenses and equitable counterclaims set up in the answer were each disproved or failed for want' of proof. True, as stated in the opinions filed, it appears on the plaintiff’s own showing that Enoch Enloe remained in possession as tenant of Hodges after January 11,1813. The defendants, in their answer, claim the right to remain in such possession, as against the plaintiff’s legal title, by virtue of being heirs or widow of Enoch. There is evidence tending to show that the defendant William Enloe took the land to work on shares from his father the fall before he died. Assuming this to be so, it is very certain that he thereby acquired no better right to the possession of the land than his father had. That right, under the evidence, was subject and subordinate to such legal title in the plaintiff. That right and title William disclaimed. “ But,” it is now said, “ William could not disclaim Evans' title as land*351lord of Enoch or bis personal representatives, because he was not Evans' tenant. Evans had no right to collect the rent he had agreed to pay. William could not renounce a character he never had.” We do not understand this, however, to be the law. On the contrary, the deed and assignment from Ilodges to the plaintiff, under our statutes, put the plaintiff in the same position, and gave him “the same remedies, by entry, action, or otherwise, for the nonperformance of any agreement contained in the lease so assigned, or for the recovery of any rent, or for the doing of any waste, or other cause of forfeiture,” as Hodges “had, or might have had if such reversion had remained in ” him. Sec. 2191, K. S.-; Webb v. Seckins, 62 Wis. 29. Under this statute, no attornment is necessary as at common law. Winterfield v. Stauss, 24 Wis. 403. “ It is a general rule that the grant of the reversion, by a- lessor carries with it the entire rent which may afterwards become due by the terms of the lease.” Leonard v. Burgess, 16 Wis. 41. So, under our statute, any right- that Enoch had in the premises, as tenant of Hodges, either passed to the defendant William, as assignee or subtenant, or to Enoch’s “ personal representatives.” Sec. 2195, B. S. The provisions of both of these sections “ extend as well to grants or leases in fee reserving rents, as to leases for life or for years.” Ibid.; Webb v. Seekins, supra. Such being the law, it cannot be successfully claimed that William's disclaimer was ineffectual as against him and those claiming in privity with him, even had the answer set up the right to possession by reason of such tenancy, or as personal representatives; but no such defense was ever alleged, and it is now too late to make it available.
By the Court.— The motion for a reargument is denied, with $25 costs.